United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2018
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Javon Dockery

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: February 29, 2016
                              Filed: April 29, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Javon Dockery pled guilty to four counts of bank robbery and one count of
possession of a firearm in furtherance of a crime of violence arising from a string of
armed bank robberies that Dockery perpetrated in Cedar Rapids, Iowa in the spring
and summer of 2014. See 18 U.S.C. §§ 2 and 2113(a); 18 U.S.C. § 924(c)(1)(A)(i),
(ii). After the last of the robberies, Dockery instructed his accomplice and getaway
car driver, Bria Daudinot, to flee from pursuing police officers. In fleeing, they drove
at speeds of up to 60 miles per hour, struck a bridge railing, and damaged three
occupied vehicles before crashing. Dockery and Daudinot were then apprehended by
police after fleeing on foot. The district court1 sentenced Dockery to 31 years
imprisonment. He now appeals, contending that his sentence is substantively
unreasonable. We affirm.

       At sentencing, the district court applied the sentencing guidelines and
determined that the guidelines range was 135 to 168 months imprisonment for the four
bank robbery counts. The court noted that Dockery faced a statutorily mandated
consecutive sentence of 84 months imprisonment for his conviction of brandishing a
firearm in furtherance of a crime of violence. See § 924(c)(1)(A)(ii). The United
States moved for an upward variance to 480 months imprisonment, and Dockery
moved for a downward variance. After receiving evidence and the parties’ arguments,
the district court varied upward by 120 months and sentenced Dockery to a term of
imprisonment of 372 months.

       Dockery does not allege that the district court committed procedural error with
respect to his sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (In
reviewing a sentence, the court “must first ensure that the district court committed no
significant procedural error.”). Instead, he asserts that the sentence is substantively
unreasonable. We “consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Id.

      In conducting this review, we are to take into account the totality of the
      circumstances, including the extent of any variance from the Guidelines
      range. If the defendant’s sentence is within the Guidelines range, then
      we may, but are not required to, apply a presumption of reasonableness.


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
      But we are not permitted to apply a presumption of unreasonableness if
      the sentence is outside the Guidelines range. Instead, we may consider
      the extent of the deviation, but must give due deference to the district
      court’s decision that the § 3553(a) factors, on a whole justify the extent
      of the variance. We may not require ‘extraordinary’ circumstances to
      justify a sentence outside the Guidelines and are prohibited from the use
      of a rigid mathematical formula that uses the percentage of a departure
      as the standard for determining the strength of the justifications required
      for a specific sentence. Just because we might reasonably have
      concluded that a different sentence was appropriate is insufficient to
      justify reversal of the district court.

United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (internal
citations and quotation marks omitted).

       In asserting that his sentence of 372 months imprisonment is substantively
unreasonable, Dockery contends that the district court committed a clear error in
weighing the 18 U.S.C. § 3553(a) factors by: (1) taking into account Dockery’s
conduct in brandishing a firearm during the final bank robbery when this factor is
already accounted for in the 84 month sentence imposed for possession of a firearm
in furtherance of a crime of violence; (2) considering Dockery’s conduct with respect
to the police chase after the final armed bank robbery when such conduct is already
accounted for by a two-level increase in offense level imposed for obstruction of
justice and a two-level increase in the offense level for supervising Daudinot;
(3) considering as an aggravating factor Dockery’s involvement in a 2008 South
Holland, Illinois murder and attempted murder for which he had been acquitted in
state court despite the fact that he spent approximately four and one-half years in pre-
trial confinement awaiting trial on those charges; (4) considering as an aggravating
factor Dockery’s involvement in a post presentence report jail fight although he had
already received administrative discipline from the detention center for his
involvement; (5) concluding that Dockery failed to express remorse for his crimes or
sympathy for the victims during allocution, although the district court had explained


                                          -3-
that Dockery was not required to “say one word unless you want to;” and
(6) considering as aggravating factors Dockery’s recidivism and dangerousness to the
community although those factors were already accounted for in the calculation of
Dockery’s criminal history category.

       The district court conducted an extensive sentencing hearing, took evidence,
and considered argument of counsel, which embraced all of the § 3553(a) factors. The
court then expressly discussed all of the § 3553(a) factors and concluded that the
advisory guidelines range did not adequately reflect the seriousness of Dockery’s
criminal conduct, promote respect for the law, serve as a deterrent, or protect the
public. The court addressed the fact that Dockery’s offense conduct consisted of the
commission of multiple armed bank robberies endangering 17 victims, which included
those endangered on the highway as a result of the high speed chase Dockery and his
accomplice engaged in as they attempted to elude law enforcement. The district court
made a further individualized assessment in evaluating Dockery’s history and
characteristics when it noted Dockery’s involvement in the planning and perpetration
of the 2008 Illinois murder and attempted murder, as well as his involvement in a
presentencing jail fight in which Dockery fashioned and used a sharp weapon made
out of a tooth brush.

       Dockery offers no authority for the proposition that the district court committed
a clear error of judgment in considering aggravating factors which may have been
taken into account in the calculation of the sentencing guidelines range. Indeed
“factors that have already been taken into account in calculating the advisory
Guidelines range can nevertheless form the basis of a variance.” United States v.
David, 682 F.3d 1074, 1077 (8th Cir. 2012); see also United States v. Hubbard, 638
F.3d 866, 871 (8th Cir. 2011) (sentencing court may consider defendant’s criminal
history separate from the calculation of Guidelines Range).




                                          -4-
       Further, Dockery cites no authority, and we know of none, for the proposition
that because he was detained prior to the state court murder trial, the district court was
barred from considering his involvement in the planning and execution of the murder
and attempted murder, or, that any administrative discipline he may have sustained
bars the district court from considering his perpetration of the jail assault. See United
States v. Whiting, 522 F.3d 845, 850 (8th Cir. 2008) (“The sentencing court is not
prohibited from considering uncharged or acquitted conduct.”).

       Finally, although Dockery was not required to make any statement to the
district court prior to sentencing, the fact remains that he did, stating only that he took
“full responsibility” for his actions. Therefore, the district court was warranted in
noting the absence of any indication of remorse or sympathy for the victims of his
crimes. United States v. French, 719 F.3d 1002, 1009 (8th Cir. 2013) (substantive
reasonableness of sentence was supported by district court’s finding that defendant
demonstrated a lack of remorse and unwillingness to take responsibility for his
actions).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -5-